Citation Nr: 0636412	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to October 1969.  He served in Vietnam and 
was wounded in action in December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which, in part, denied the veteran's 
claim of entitlement to service connection for fibromyalgia.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in July 2004.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This matter was previously before the Board in March 2005, 
when it remanded the appeal for additional action.  The case 
has been returned to the Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Motion for new hearing

As noted above, the veteran testified before the undersigned 
via videoconferencing equipment in July 2004.  The veteran 
requested another video hearing in an October 2006 statement.  
However, he provided no specific reason as to why another 
hearing was needed.  The record of the July 2004 hearing has 
been reviewed and appears to be complete.  Accordingly, the 
veteran's request is denied.  The veteran was notified of 
this determination in a letter from the Board dated in 
November 2006.


Issue not on appeal

In a January 2004 statement, the veteran indicated that he 
wished to reopen his claim of entitlement to service 
connection for headaches.  That issue has not yet been 
addressed by the RO, and is referred to the RO for 
appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


REMAND

The veteran submitted a statement in October 2006 indicating 
that records from the VA hospital in Oklahoma City dated 
between 1970 and 1984 have not been obtained for association 
with the claims folder and that such records are relevant to 
the current claim.  

Review of the claims folder demonstrates records from the 
Oklahoma City VA hospital from September 1970 to August 1972; 
from January 1975 to May 1975; and from November 1978 to 
January 1979.  It is possible that there are other records 
generated by that facility.  If so, they must be obtained 
prior to a promulgation of a decision on this claim.

The Board regrets having to remand this claim a second time; 
however, the veteran himself has indicated that records from 
a VA facility are available that could potentially affect the 
outcome of the issue on appeal.  It is imperative that these 
records, if existing, are associated with the claims folder.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should obtain all records 
from the VA hospital in Oklahoma 
City, Oklahoma dated between 1970 
and 1984, which have not been 
obtained previously.  All efforts 
to obtain such records should be 
documented in the claims folder.  
Any records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  If additional pertinent 
evidence is obtained, VBA should 
readjudicate the veteran's claim of 
entitlement to service connection 
for fibromyalgia.  If the benefit 
sought on appeal remains denied, 
VBA should provide the veteran and 
his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  

3.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


